Exhibit 10.16

LEASE SCHEDULE NO. 003R

“This Lease Schedule No. 003R replaces Lease Schedule No. 003.”

This Lease Schedule is issued pursuant to the Lease Agreement Number TR051905
dated May 19, 2005. The terms of the Lease Agreement and serial numbers
contained on Certificates of Acceptance are a part hereof and are incorporated
by reference herein.

 

LESSOR

   LESSEE

Farnam Street Financial, Inc.

   Transcend Services, Inc.

240 Pondview Plaza

   945 East Paces Ferry Road

5850 Opus Parkway

   Suite 1475

Minnetonka, MN 55343

   Atlanta, GA 30326

SUPPLIER OF EQUIPMENT

   LOCATION OF EQUIPMENT

eWorkz, Digital Voice Systems,

   Same as above

Tridia, Various

  

Term of Lease from Commencement Date: 24 Months

Monthly Lease Charge: $26,258.00

Anticipated Delivery and Installation: October 2005 – February 2006

Projected Commencement Date: March 1, 2006

Security Deposit: Upon Lessee’s execution of this Lease Schedule, Lessee shall
deliver a security deposit in the amount of $26,258.00. At the end of the
applicable lease term, provided that there is no event of default, this security
deposit will be returned to Lessee.

EQUIPMENT

 

MANUFACTURER

  

QTY

  

MACHINE/MODEL

  

EQUIPMENT DESCRIPTION (including features)

Dictaphone

         Transcription hardware and software

Milner Voice & Data

         Voice Fusion Software

eWorkz

         Servers

Digital Voice Systems

         PCs

Tridia

         DVI Expansion, software

Various

         Various hardware and software for Data Center

All of the Equipment on this Lease Schedule shall be defined as a total of
$616,000.00. The Monthly Lease Charge listed above is calculated based on the
agreement that this cost will be comprised of $362,000.00 of hardware at a lease
rate of 0.041240 per $1.00 and $254,000.00 of soft costs (software,
installation, service, maintenance, deposits, etc.) at a lease rate factor of
0.044604 per $1.00. This Lease Schedule shall Commence in accordance with the
Lease Agreement when all of the Equipment cost described above is installed and
accepted under Certificates of Acceptance issued pursuant to this Lease
Schedule. The Monthly Lease Charge will be prorated and charged as interim rent
between the date an item of equipment is accepted and the Commencement Date. If
the exact description of the Equipment changes from what is listed above or on
the Attachment A or should Lessee and Lessor agree to revise the total cost or
the proportion of hardware to soft costs, a revised Lease Schedule shall be
executed by both parties to reflect these changes.

 

Every Term is Agreed to and Accepted:     Every Term is Agreed to and Accepted:

FARNAM STREET FINANCIAL, INC.

“LESSOR”

   

TRANSCEND SERVICES, INC.

“LESSEE”

By:  

/s/ Steven C. Morgan

   

By:

 

/s/ Lance B. Cornell

Print

Name:

 

Steven C. Morgan

   

Print

Name:

 

Lance B. Cornell

Title:

 

President

   

Title:

 

C.F.O.

Date:

 

Dec. 21, 2005

   

Date:

 

12/20/05